DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US PGPub 2016/0284705) in view of Liaw (US PGPub 2021/0313320).
Re claim 1: Chung teaches (e.g. figs. 4A, 4C, 4D and labeled fig. 4A below) a static random access memory (SRAM), comprising: a substrate (110) comprising a first active region (F6B) and a second active region (F7) adjacent to the first active region (F6B); a first gate structure (gate lines SGL labeled “1GS”) crossing the first active region (F6B) and the second active region (F7); a second gate structure (gate lines SGL labeled “2GS”) adjacent to a first side (bottom side of 1GS of fig. 4A) of the first gate structure (1GS) and crossing the first active region (F6B); a first lower contact structure (CT31L labeled “1LCS”) disposed on the first active region (F6B) and adjacent to a second side (upper side of 1GS of fig. 4A) of the first gate structure (1GS); and a first upper contact structure (CT31U labeled “1UCS”) disposed on the first lower contact structure (1LCS) and in direct contact with the first lower contact structure (1LCS), wherein a sidewall of the first upper contact structure (1UCS) and a top surface of the first lower contact structure (1LCS) comprise a step profile therebetween (since sidewalls of 1UCS and 1LCS are not aligned, there would be a step profile, similar to that shown in fig. 4D).

    PNG
    media_image1.png
    544
    781
    media_image1.png
    Greyscale

Chung is silent as to explicitly teaching wherein the first gate structure and the second gate structure respectively comprise a metal layer and a hard mask layer on the metal layer; wherein a top surface of the first lower contact structure is flush with a top surface of the hard mask layer of the first gate structure and a top surface of the hard mask layer of the second gate structure.
Liaw teaches (e.g. figs. 4C and 4E) the first gate structure (430D, 470D) and the second gate structure (430E, 470E) respectively comprise a metal layer (430D, 430E) and a hard mask layer (470D, 470E) on the metal layer (430D, 430E); wherein a top surface of the first lower contact structure (device level contact 460A; e.g. paragraph 66) is flush with a top surface of the hard mask layer (470D) of the first gate structure (1GS of Chung) and a top surface of the hard mask layer (470E) of the second gate structure (2GS of Chung).
It would have been obvious it would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the contact and gate structure as taught by Liaw in the device of Chung in order to have the predictable result of using a gate structure which better protects the gate metal during fabrication and contact structure which is known in the art as being sufficiently being able to conduct signals to the required elements of the SRAM cell.
Re claim 2: Chung teaches the SRAM according to claim 1, wherein a distance (distance from F6B to the right sidewall of 1LCS as shown in fig. 4A; hereinafter “1D”) between the first active region (F6B) and a sidewall (right sidewall as shown in fig. 4A) of the first lower contact structure (1LCS) overlapped by the first upper contact structure (1UCS) is larger than a distance (distance from F6B to the left sidewall of 1LCS as shown in fig. 4A; hereinafter “2D”) between the first active region (F6B) and another sidewall (left sidewall as shown in fig. 4A) of the first lower contact structure (1LCS) not overlapped by the first upper contact structure (1UCS).
Re claim 3: Chung teaches the SRAM according to claim 1, wherein the first lower contact structure (1LCS) overlaps two edges of the first active region (F6B).
Re claim 4: Chung teaches the SRAM according to claim 3, wherein the first upper contact structure (1UCS) overlaps (1UCS is at a higher level than the first active region) one of the two edges of the first active region (F6B).
Re claim 6: Chung teaches the SRAM according to claim 1, wherein the first active region (F6B) and the second active region (F7) comprise fin-shaped structures (F6B and F7 are fin-type areas; e.g. paragraph 128).
Re claim 7: Chung teaches the SRAM according to claim 6, wherein the first lower contact structure (1LCS) overlaps a top surface and two sidewalls of the first active region (F6B).
Re claim 8: Chung teaches the SRAM according to claim 1, wherein the first gate structure (1GS) crosses the first active region (F6B) to form a first transistor (pull-down transistor PD1; e.g. paragraphs 127-130 and as labeled in fig. 3B) and crosses the second active region (F7) to form a second transistor (pull-up transistor PU1; e.g. paragraphs 92 and as labeled in fig. 3B), the second gate structure (2GS) crosses the first active region (F6B) to form a third transistor (pass transistor PS1; e.g. paragraph 128 and as labeled in fig. 3B).
Re claim 9: Chung teaches the SRAM according to claim 8, wherein the first transistor (PD1) and the third transistor (PS1) are NMOS transistors (pull-down transistors and pass transistors are NMOS transistors; e.g. paragraphs 83 and 90), the second transistor (PU1) is a PMOS transistor (pull-up transistors are PMOS transistors; e.g. paragraph 83).
Re claim 12: Chung teaches the SRAM according to claim 1, further comprising: a second lower contact structure (CT31L labeled “2LCS”) disposed on the second active region (F7) and adjacent to the second side (upper side of 1GS of fig. 4A) of the first gate structure (1GS); and a second upper contact structure (CT31U labeled “2UCS”) disposed on the second lower contact structure (2LCS) and in direct contact with the second lower contact structure (2LCS), wherein a distance between the first upper contact structure (1UCS) and the second upper contact structure (2UCS) is larger than a distance between the first lower contact structure (1LCS) and the second lower contact structure (2LCS).
Re claim 13: Chung teaches the SRAM according to claim 12, wherein the first upper contact (1UCS) is electrically connected to a ground voltage (Vss) (1UCS connected to pull-down transistor PD1 is connected to ground; e.g. paragraph 100), and the second upper contact structure (2UCS) is electrically connected to a power supply voltage (Vcc) (2UCS connected to pull-up transistor PU1 is connected to power supply voltage Vcc; e.g. paragraph 100).
Re claim 14: Chung in view of Liaw teaches the SRAM according to claim 1, further comprising: an isolation structure (112 of Chung/424 of Liaw shown in fig. 4C) surrounding the first active region (F6B of Chung/421B of Liaw) and the second active region (F7 of Chung/421A of Liaw); a first interlayer dielectric layer (232, 234 of Chung/452 of Liaw, see paragraph 66) on the isolation structure (112/424); and a second interlayer dielectric layer (242, 244 of Chung/456 of Liaw, see paragraph 66) on the first interlayer dielectric layer (232, 234/452), wherein the first lower contact structure (1LCS of Chung/460A of Liaw) is disposed in the first interlayer dielectric layer (232, 234 of Chung/452 of Liaw) and the first upper contact structure (1UCS of Chung/462A of Liaw) is disposed in the second interlayer dielectric layer (242, 244 of Chung/456 of Liaw), wherein the top surface of the first lower contact structure (460A of Liaw) is flush with a top surface of the first interlayer dielectric layer (452 of Liaw), a top surface of the first upper contact structure (462A of Liaw) is flush with a top surface of the second interlayer dielectric layer (456 of Liaw).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822